DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 1/6/2022.
Claims 1, 6-7, and 9 are amended.
Claims 1-9 are pending. 
The Examiner withdraws the objection to claim 9 for minor informalities due to Applicant’s amendment filed 10/5/2021.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 6, and 7 filed 1/6/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The Examiner now uses Prevost (US 2009/0301501) to address the newly added limitation “the tip aperture being defined by a peripheral edge extending a full circumference around the tip aperture wherein the tip aperture is configured to receive a collar of a glass cigarette tip such that the collar extends into the roller frame.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prevost (US 2009/0301501).
Regarding claim 1, Prevost discloses a cigarette rolling and forming device (abstract; “tipper cigarette roller apparatus”) comprising:
a cigarette forming device (800; Fig. 39; “roller frame”) comprising 
a left side (see Fig. 39, includes plates 801e-f), 
a right side (see Fig. 39, includes plates 801a-d), 
and a base portion (802; “bottom side”), 
each of the left side and right side include support plates (801a-f) extending perpendicularly from the base portion interconnecting the support plates (para. 161; see Fig. 39), 
the cigarette forming device having rounded corners (see Figs. 40-45), wherein the support plates (801c, 801f; Fig. 42, 45) includes mounting site (808; “back axle aperture”) and a curvilinear slots (807; “front axle slot”) extending therethrough (see Fig. 42-45), 
the support plate (801f) including an opening (870; Fig. 39; see also Fig. 45, “tip aperture”) being defined by a peripheral edge extending a full circumference around the tip aperture (see Fig. 45), wherein a nozzle (870) is sized such that an end of a pre-formed cigarette tube is fitted over the nozzle and retained against the support plate (para. 170);
a first cylinder (804; “back roller”) rotatably mounted to the support plates by means of axle portions (“back axle”) that are seated within the mounting site (para. 161); and
a second cylinder (803; “front roller”) rotatably mounted and slidably coupled (see para. 13) to the support plates by means of axle portions (“front axle”) journaled in the curvilinear slots (para. 161).

Regarding the claim limitation “the tip aperture being configured to receive a collar of a glass cigarette tip such that the collar extends into the roller frame,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. 
However, because the device of Prevost is the same as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, the opening 870 can fit a collar of a glass cigarette tip having a diameter that is smaller than the opening. Moreover, the claim limitation recites an article worked upon which does not limit the apparatus claim. “Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115.


    PNG
    media_image1.png
    398
    988
    media_image1.png
    Greyscale

Regarding claim 2, Prevost discloses the hole (808) is located adjacent to a back edge of the rolling device (see Fig. 39, 42, 45) and the tip aperture is adjacent the bottom side (see Fig. 39, 42, 45).

Regarding claim 3, Prevost discloses the roller frames (801a-f) having rounded corners (see Figs. 41-45). 

Regarding claim 4, Prevost discloses the curvilinear slots being J-shaped (see Fig. 42, 45) having a straight portion (see annotated Fig. 42 below, see also Fig. 45) and a hooked portion (see annotated Fig. 42 below, see also Fig. 45), the straight portion extending at an angle from proximal a front edge towards a top edge, the hooked portion curving towards the bottom side (see Fig. 42-45). 

    PNG
    media_image2.png
    280
    295
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Prevost (US 2009/0301501) as applied to claim 4 above.
Regarding claim 5, Prevost discloses the apparatus as discussed above with respect to claim  4, wherein the first and second cylinders (803, 804) have a diameter (see Fig. 46). Prevost further discloses another embodiment including two cylinders (503, 504)  having axle portions (506), wherein the axle portions have a diameter smaller than the cylinders (see e.g. Fig. 23). 
However, Prevost does not explicitly disclose the diameter of the back axle and the front axle being less than the diameter of the back roller and the front roller. The Examiner notes the axle portions in Fig. 39-46) are not shown (see para. 161).
A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04 (IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the axle portions to be smaller than the cylinders in order to seat the axle portions within the mounting site or curvilinear slots (para. 109), and such a modification involves a mere change in the size of a component. 

Regarding claim 6, Prevost discloses a cigarette rolling and forming device (abstract; “tipper cigarette roller apparatus”), comprising:
a cigarette forming device (800; Fig. 39; “roller frame”) comprising a left side (see Fig. 39, includes plates 801e-f, a right side (see Fig. 39, includes plates 801a-d), and a base portion (802; “bottom side”), the roller frames (801a-f) having rounded corners (see Figs. 41-45), each of the left side and right side include support plates (801a-f) extending perpendicularly from the base portion interconnecting the support plates (para. 161; see Fig. 39), the cigarette forming device having rounded corners (see Figs. 40-45), wherein the support plates (801c, 801f; Fig. 42, 45) includes mounting site (808; “back axle aperture”) and a curvilinear slots (807; “front axle slot”) extending therethrough (see Fig. 42-45), the curvilinear slots being J-shaped (see Fig. 42, 45) having a straight portion (see annotated Fig. 42 above, see also Fig. 45) and a hooked portion (see annotated Fig. 42 above, see also Fig. 45), the straight portion extending at an angle from proximal a front edge towards a top edge, the hooked portion curving towards the bottom side (see Fig. 42-45),  the support plate (801f) including an opening (870; Fig. 39; see also Fig. 45; “tip aperture”) being defined by a peripheral edge extending a full circumference around the tip aperture (see Fig. 45), wherein a nozzle (870) is sized such that an end of a pre-formed cigarette tube is fitted over the nozzle and retained against the support plate (para. 170);
a first cylinder (804; “back roller”) rotatably mounted to the support plates by means of axle portions (“back axle”) that are seated within the mounting site (para. 161); and
a second cylinder (803; “front roller”) rotatably mounted and slidably coupled (see para. 13) to the support plates by means of axle portions (“front axle”) journaled in the curvilinear slots (para. 161).
Prevost further discloses another embodiment including two cylinders (503, 504)  having axle portions (506), wherein the axle portions have a diameter smaller than the cylinders (see e.g. Fig. 23). 

However, Prevost does not explicitly disclose the diameter of the back axle and the front axle being less than the diameter of the back roller and the front roller. The Examiner notes the axle portions in Fig. 39-46) are not shown (see para. 161).
A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04 (IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the axle portions to be smaller than the cylinders in order to seat the axle portions within the mounting site or curvilinear slots (para. 109), and such a modification involves a mere change in the size of a component. 

Regarding the claim limitation “the tip aperture being configured to receive a collar of a glass cigarette tip such that the collar extends into the roller frame,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Prevost is the same as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, the opening 870 can fit a collar of a glass cigarette tip having a diameter that is smaller than the opening. Moreover, the claim limitation recites an article worked upon which does not limit the apparatus claim. “Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Prevost (US 2009/0301501) in view of Lalehzedeh (US 2020/0170294; of record).
Regarding claims 7-9, Prevost discloses a cigarette rolling and forming device (abstract; “tipper cigarette roller apparatus”), comprising:
a cigarette forming device (800; Fig. 39; “roller frame”) comprising a left side (see Fig. 39, includes plates 801e-f, a right side (see Fig. 39, includes plates 801a-d), and a base portion (802; “bottom side”), the roller frames (801a-f) having rounded corners (see Figs. 41-45), each of the left side and right side include support plates (801a-f) extending perpendicularly from the base portion interconnecting the support plates (para. 161; see Fig. 39), the cigarette forming device having rounded corners (see Figs. 40-45), wherein the support plates (801c, 801f; Fig. 42, 45) includes mounting site (808; “back axle aperture”) and a curvilinear slots (807; “front axle slot”) extending therethrough (see Fig. 42-45), the curvilinear slots being J-shaped (see Fig. 42, 45) having a straight portion (see annotated Fig. 42 above, see also Fig. 45) and a hooked portion (see annotated Fig. 42 above, see also Fig. 45), the straight portion extending at an angle from proximal a front edge towards a top edge, the hooked portion curving towards the bottom side (see Fig. 42-45),  the support plate (801f) including an opening (870; Fig. 39; see also Fig. 45; “tip aperture”) being defined by a peripheral edge extending a full circumference around the tip aperture (see Fig. 45), wherein a nozzle (870) is sized such that an end of a pre-formed cigarette tube is fitted over the nozzle and retained against the support plate (para. 170);
a first cylinder (804; “back roller”) rotatably mounted to the support plates by means of axle portions (“back axle”) that are seated within the mounting site (para. 161); and
a second cylinder (803; “front roller”) rotatably mounted and slidably coupled (see para. 13) to the support plates by means of axle portions (“front axle”) journaled in the curvilinear slots (para. 161).
Prevost further discloses another embodiment including two cylinders (503, 504)  having axle portions (506), wherein the axle portions have a diameter smaller than the cylinders (see e.g. Fig. 23). 
However, Prevost does not explicitly disclose the diameter of the back axle and the front axle being less than the diameter of the back roller and the front roller. The Examiner notes the axle portions in Fig. 39-46) are not shown (see para. 161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the axle portions to be smaller than the cylinders in order to seat the axle portions within the mounting site or curvilinear slots (para. 109), and such a modification involves a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04 (IV).
Moreover, Prevost does not explicitly teach a cigarette tip having a cylindrical collar and a flattened and flared mouthpiece or the cigarette tip being glass.
	Lalehzadeh teaches a smoking apparatus (abstract) including a tubular wrapper (101) and a mouth tip (102) (see Fig. 4), the mouth tip is made from a pre-rolled tube of glass (paragraph 27)  including a first end (102a; equivalent to a collar being cylindrical) and a second end (102b; equivalent to a mouthpiece being flattened and flared) (see Fig. 13). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Lalehzadeh’s mouth tip into Prevost’s pre-formed cigarette tube in order to protect a user’s mouth from burning, and solves the problem of smoking from soggy paper or cardboard substrates (Lalehzadeh; Paragraph 4-5). 
Regarding the claim limitation “the tip aperture being configured to receive a collar of a glass cigarette tip such that the collar extends into the roller frame,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. 
However, because the device of Prevost is the same as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, the opening 870 can fit a collar of a glass cigarette tip having a diameter that is smaller than the opening. Moreover, the glass mouth tip 102 fits within a tubular wrapper 101 (see Fig. 4 of Lalehzadeh) and therefore has a smaller diameter than the tubular wrapper. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712